Since writing the former opinion, our attention has been called to the fact that the sufficiency of the evidence was challenged in the original briefs, and which contention was not disposed of in the opinion heretofore rendered. An examination of the case upon this point convinces us that this contention is well taken, that the proof of the intoxicating nature of the "choc beer" is very slight, and that the evidence of possession is circumstantial, and not of such conclusive character as to sustain the verdict.
The case is reversed.
BESSEY, P.J., and DOYLE, J., concur.